

EXECUTIVE CONSULTING AGREEMENT
 


EXECUTIVE CONSULTING AGREEMENT, dated as of January 19, 2007 (this “Agreement”),
between WASHINGTON CAPITAL ADVISORS, INC. (“Consultant”) and FORTRESS AMERICA
ACQUISITION CORPORATION, a Delaware corporation (the “Company”).
 
RECITALS
 
WHEREAS, by the terms of a Second Amended and Restated Membership Interest
Purchase Agreement (the “Purchase Agreement”) dated July 31, 2006, by and among
the Company, Thomas P. Rosato (“Rosato”), Gerard Gallagher (“Gallagher”), VTC,
LLC (“VTC”) and Vortech, LLC (“Vortech”), the Company has agreed to purchase
from Rosato and Gallagher all of the outstanding membership interests of VTC and
Vortech.
 
WHEREAS, the Company desires to obtain financial, acquisition, strategic,
business and consulting services from Consultant with respect to the management
of the Company and future acquisitions the Company may wish to undertake; and
 
WHEREAS, Consultant is in the business of providing such services and is willing
to provide such services to the Company in accordance with the terms and
conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Consultant and the Company agree as follows:
 
AGREEMENT
 
Section 1. Engagement. Upon the terms and subject to the conditions set forth in
this Agreement, the Company retains Consultant as a consultant to provide
analysis, advice and other financial, strategic, business, acquisition and
consulting services including, but not limited to, the identification and
sourcing of capital to meet the needs of the Company (the “Services”).
 
Section 2. Consultant’s Duties and Obligations. Consultant agrees, during the
term of this Agreement, to provide the Services in a professional manner and to
provide such other consulting services as may be reasonably requested (upon
reasonable prior notice) from time to time by the Company in accordance with
this Agreement, including, without limitation, providing the services of
representatives of Consultant.
 
Section 3. Term.
 
(a) Expressly conditioned upon the closing (the “Closing”) under the Purchase
Agreement and effective as of the date of the Closing (the “Closing Date”), the
Company hereby retains the Consultant and the Consultant hereby accepts
engagement as a consultant and agrees to render services to the Company, on the
terms and conditions set forth in this Agreement for the period (the "Consulting
Period") beginning on the Closing Date and ending when such period is terminated
pursuant to the terms hereof. Unless earlier terminated by either the Company or
the Consultant as hereinafter provided, the Consulting Period shall continue
through the third (3rd) anniversary of the Closing Date ("Expiration Date");
provided, however, that if this Agreement is renewed pursuant to Section 2.1(b)
below, then the “Expiration Date” for the then current “Renewal Term” (as
hereinafter defined) shall be the date that is last day of the one year period
of that Renewal Term). Notwithstanding anything to the contrary continued in
this Section 2.1(a), if the Closing under the Purchase Agreement does not occur,
this Agreement shall be null and void and of no force and effect.
 

1

--------------------------------------------------------------------------------



(b) This Agreement shall be automatically renewed for an additional one year
period commencing at the expiration of the Initial Term or any subsequent
renewal term (each, a "Renewal Term") unless the Company provides written notice
of termination to the Consultant not less than sixty (60) days prior to the
Expiration Date. Notwithstanding the foregoing or anything else in this
Agreement to the contrary, the Consulting Period shall immediately terminate
prior to any Expiration Date (i) upon termination by Consultant for a “Good
Reason” (as hereinafter defined); (ii) upon termination by the Company for
“Cause” (as hereinafter defined); (iii) by mutual agreement of Consultant or the
Company; and (iv) in all other circumstances, thirty (30) days' prior written
notice is required by either party to the other to terminate this Agreement.
 
Section 4. Compensation; Expenses.
 
(a) Base Fee. As consideration for the provision of the Services, the Company
agrees to pay or to cause its Subsidiaries to pay to Consultant, during the term
of this Agreement, the following fees:
 
(i) During the Consulting Period, the Company shall pay the Consultant a fee of
Two Hundred Thousand Dollars ($200,000.00) per year ("Base Fee") paid in
approximately equal installments bi-weekly. The Company will review the Base Fee
on December 31 of each year of the Consulting Period in order to determine what
Base Fee adjustments, if any, shall be made, subject to an annual minimum
increase of five percent (5%), but in no event may the Base Fee be reduced below
that paid in the preceding year.
 
(ii) For calendar year 2006 (ending on or about December 31, 2006) and for each
other calendar year that begins during the Consulting Period (each such calendar
year, a "Bonus Year"), the Consultant shall be eligible to receive a bonus in an
amount and on such terms as are established by the Company's Board up to fifty
percent (50%) of the Base Fee (each, a "Bonus") in accordance with the bonus
plan or formula applicable to the Consultant. The 2006 Bonus will be prorated to
reflect that the 2006 Bonus Year is a partial year commencing on the Closing
Date and ending on December 31, 2006. In addition, Consultant shall be eligible
for any other bonus as the Board of Directors may determine in its sole
discretion. Any Bonus for an applicable calendar year, or portion thereof, shall
be paid to the Consultant no later than the conclusion of the first calendar
quarter following each calendar year.
 
(b) Referral Fee. If, during the term of this Agreement, Consultant identifies a
potential new client for the Company (other than the federal government, or any
agency or subdivision thereof), it shall promptly notify the Company in writing
specifying the name of the target, the extent of its contact and the date upon
which it has identified the potential client. Upon receipt of such notification,
the Company will promptly acknowledge receipt of the notification and either (i)
confirm to Consultant that it has identified a potential new client (each an
“Acknowledged New Target”), or (ii) if the Company has independently of the
Consultant already identified such potential client, it will advise Consultant
and give it the date of the Company's prior contact and the nature and extent
thereof. As to each Acknowledged New Target, the Consultant will cooperate with
the Company in broadening contact and establishing a dialogue. Any contracts
that are entered into between the Company and an Acknowledged New Target during
(i) the term of this Agreement, or (ii) within six (6) months after the
Expiration Date, or if sooner terminated, the Termination Date shall hereinafter
be referred to individually as a “Referred Contract” and collectively as the
“Referred Contracts.” Contracts entered into with an Acknowledged New Target
more than six (6) months after the Expiration Date (or Termination Date, as
applicable) shall not be deemed to be Referred Contracts. The Consultant shall
not identify potential clients on a blanket basis, but shall only identify
clients with which he has made specific contact and which appear to be viable
prospects for new business. 
 

2

--------------------------------------------------------------------------------



(i) For each Referred Contract the Company will pay Consultant a referral fee
equal to five percent (5%) of the “Gross Profits” (hereinafter defined) earned
by the Company in each fiscal year (for each Referred Contract the “Referral
Fee” and for all of the Referred Contracts the “Referral Fees”).
 
(ii) For purposes of this Section 3.6, the following terms shall have the
following meanings:
 
(A) “Gross Profits” with respect to a Referred Contract shall mean the “Gross
Revenues” with respect to that Referred Contract (as defined below) less Cost of
Goods/Services Sold with respect to that Referred Contract.
 
(B) “Gross Revenues” with respect to any Referred Contract shall mean all
revenue derived by the Company under that Referred Contract from the rendering
of services and the sales of goods.
 
(C) “Cost of Goods/Serviced Sold” shall mean with respect to each Referred
Contract the direct costs of the Company incurred by the Company in connection
with generating the Gross Revenues which costs shall include, but not be limited
to (1) the labor and expense costs of the Company’s employees and consultants
(including allocable administrative costs); (2) direct vendor or supplier costs
and other costs of goods, used or incorporated in or otherwise delivered to the
customer under the Referred Contract (including shipping costs) and (3) the
costs of services rendered by third-party contractors.
 
(iii) The determination of Gross Profits, Gross Revenues and Cost of
Goods/Services Sold with respect to each Referred Contract shall be made by the
Company’s senior financial Consultant using generally accepted accounting
principles applied on the accrual basis of accounting and a basis consistent
with the manner in which the Company’s books and records are maintained.
 
(iv) The Referral Fee due with respect to each Referred Contract shall be
calculated annually, based on the Company’s fiscal year and in connection with
the preparation of the Company’s audited financials. Not later than ten (10)
days after the release of the Company’s audited financials for the immediately
preceding fiscal year the Company’s senior financial Consultant shall provide
Consultant with a statement (each “Referral Fee Statement”) setting forth the
calculation of the Referral Fees attributable to the Company’s immediately
preceding fiscal year in such reasonable detail as to permit Consultant to
review and confirm the accuracy of such calculations. The Company shall also
provide Consultant with reasonable access, subject to appropriate
confidentiality restrictions, to books and records appropriate to enable Seller
to review and verify such calculations. Consultant shall have fifteen (15) days
following delivery of a Referral Fee Statement (each a “Disagreement Notice
Period”) to disagree with Referral Fee Statement by written notice to the
Company setting forth in reasonable detail the amount and nature of the
disagreement (each a “Notice of Disagreement”). If the Company does not receive
a Notice of Disagreement from the Consultant within the Disagreement Notice
Period, the Consultant shall be conclusively presumed to agree with the Referral
Fee Statement and the Company shall promptly pay to the Consultant the Referral
Fees shown to be due on the Referral Fee Statement. If the Company receives a
Notice of Disagreement from the Consultant within the Disagreement Notice Period
and if the Company and the Consultant are unable to mutually agree upon a
settlement of the disagreement within thirty (30) days after the delivery of the
Notice of Disagreement to the Company, then the dispute shall be resolved
pursuant to Section 9.
 

3

--------------------------------------------------------------------------------



(c) Expenses. The Company shall reimburse Consultant for all reasonable
out-of-pocket expenses (including, without limitation, travel and lodging)
incurred by Consultant, its managers, partners and other individuals whose
compensation is reflected as compensation expense on Consultant’s financial
statements in connection with providing the Services hereunder.
 
(d) Late Payment. Any overdue fees payable by the Company under this Paragraph 4
shall accrue interest at the rate of [__%] per annum, compounded monthly.
 
Section 5. Termination.
 
(a) Termination For Cause or By the Consultant. If the Consulting Period is
terminated (i) by the Company for “Cause” (as hereinafter defined); or (ii) by
the Consultant (other than for a Good Reason); then the Consultant shall only be
entitled to receive (A) the Base Fee and the reimbursement of any applicable
expenses pursuant to Paragraph 4 through the date of termination (the
“Termination Date”) and (B) the Referral Fees as and when payable pursuant to
the Paragraph 4(b); provided that the Expiration Date for purposes of
calculating the Referred Contracts and the Referral Fees shall be the
Termination Date rather than the Expiration Date. For purposes of this Agreement
the terms “Cause” and “Good Reason” and “Change in Control” shall have the
following meanings.
 
(i) Termination of the Consultants engagement under this Agreement for "Cause"
shall mean any of the following:
 
(A) any act that would constitute a material violation of this Agreement or
Company’s material written policies provided that the Company specifically
terminates the Consultant’s engagement for Cause hereunder within 120 calendar
days from the date the Company has actual notice of such; or
 
(B) intentionally engaging in conduct materially and demonstrably injurious to
the Company provided that the Company specifically terminates the Consultant’s
engagement for Cause hereunder within 120 calendar days from the date the
Company has actual notice of such.
 

4

--------------------------------------------------------------------------------



A termination for Cause after a Change in Control shall be based only on events
occurring after such Change in Control; provided, however, the foregoing
limitation shall not apply to an event constituting Cause which was not
discovered by the Company prior to a Change in Control. Cause shall be
determined in good faith by the affirmative vote of a majority of the whole
Board of Directors (excluding any board member that may be affiliated with the
Consultant).
 
(ii) "Change in Control of the Company" means (A) a sale, transfer or exclusive
licensing by the Company of all or substantially all of the assets of the
Company and its subsidiaries on a consolidated basis (measured by either book
value in accordance with United States generally accepted accounting principles
consistently applied or fair market value determined in the reasonable good
faith judgment of the Board) in any transaction or series of transactions (other
than sales in the ordinary course of business); (B) any sale, transfer or
issuance or series of sales, transfers and/or issuances of shares of the
Company's capital stock by the Company or any holders thereof which results in
any Person or Persons, other than the holders of Company’s capital stock as of
the date hereof, owning capital stock of the Company possessing the voting power
(under ordinary circumstances) to elect a majority of the Board of Directors;
(C) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or (D) the stockholders of the Corporation approve a plan of
complete liquidation of the Company.
 
(iii) “Good Reason" shall mean termination by the Consultant due to: (a) the
failure of the Company to pay any installment of the Base Fee or Referral Fee
when such installment is due pursuant to this Agreement, which failure is not
cured within fifteen (15) days; or (b) any other breach or breaches of this
Agreement by the Company, which breaches are, singularly or in the aggregate,
material, and which are not cured within thirty (30) days of written notice of
such breach or breaches to the Company by the Consultant.
 
(b) Termination by the Company Other Than Cause or by the Consultant for a Good
Reason. In addition to the payment to the Consultant of the Base Fee, the
Referral Fees and the reimbursement of any applicable expenses pursuant to
Section 4(c) through the Date of Termination, if (i) the Consulting Period is
terminated (A) by the Company for reasons other than Cause, or (B) by the
Consultant for a Good Reason, or (C) in accordance with the terms of Section
3(b) hereof (provided the Company provides the requisite notice to the
Consultant to terminate prior to any Expiration Date); and (ii) the Consultant
executes a general release in the form attached hereto as Exhibit A (the
"Release") on or before the effective Date of Termination; and (iii) the
Consultant has not breached the terms of the “Assignment Agreement” (as defined
below); then the Company shall pay the Consultant an amount equal to the Base
Fee (at the rate in effect at the Date of Termination) for a period commencing
on the Date of Termination and on the Expiration Date; provided, however, that
if the Termination Date is within twelve (12) months of the Expiration Date,
then the Company shall pay the Consultant an amount equal to the Base Fee (at
the rate effective as of the Termination Date), for a period commencing on the
Termination Date and ending on the first (1st) anniversary of the Termination
Date. Any payment under this Section 5(b) shall be made over time as though the
Consultant continued to be retained by the Company.
 

5

--------------------------------------------------------------------------------



(c) Cooperation with Company After Termination of Engagement. For a period of
six (6) months following termination of the Consulting Period for any reason, as
such period may be extended with the consent of Consultant, the Consultant shall
fully cooperate with the Company in all matters relating to the winding up of
pending work on behalf of the Company including, but not limited to, any
litigation in which the Company is involved, and the orderly transfer of any
pending work to the Company as may be designated by the Company. The Consultant
shall be compensated for any time spent pursuant to this Section 5(c) at the
specific request of the Company at a per diem amount based upon the Base Fee at
the Date of Termination.
 
(d) Termination by Mutual Consent. Notwithstanding any of the foregoing
provisions of this Section 5, if at any time during the course of this Agreement
the parties by mutual consent decide to terminate it, they shall do so by
separate agreement setting forth the terms and conditions of such termination.
 
Section 6. Invention, Assignment, Non-Compete and Confidentiality Agreement
 
The parties hereto have entered into an Invention, Assignment, and
Confidentiality Agreement attached hereto as Exhibit B (the "Assignment
Agreement"), which may be amended by the parties from time to time pursuant to
the terms thereof. The provisions of the Assignment Agreement are intended by
the parties to survive and shall survive termination or expiration of the
Consulting Period and this Agreement.
 
Section 7. Non-Solicitation Customers or Employees; Non-Competition
 
(a) Covenant Not-to-Solicit Customers. Subject to Section 7(d) below, during
Consultant’s engagement with the Company through the applicable “Restrictive
Period” (as hereinafter defined), the Consultant shall not directly or
indirectly, individually or on behalf of any other person or entity, whether as
principal, agent, stockholder, employee, consultant, representative or in any
other capacity, contact any person or entity, which:
 
(i) is a customer or client of the Company or any of its subsidiaries as of the
Termination Date; or
 
(ii) has been a customer or client of the Company or any of its subsidiaries at
any time within two (2) years prior to the Termination Date; or
 
(iii) is a prospective customer or client that the Company or any of its
subsidiaries is actively soliciting as of the Termination Date (for the purpose
of selling products or services similar to any of the products and services
offered for sale by the Company as of the Termination Date).
 
(b) Covenant Not-to-Solicit Employees. Subject to Section 7(d) below, during
Consultant’s engagement with the Company and from the Termination Date through
the applicable Restrictive Period , Consultant shall not directly or indirectly,
individually or on behalf of any other person or entity, whether as principal,
agent, stockholder, employee, consultant, representative or in any other
capacity:
 

6

--------------------------------------------------------------------------------



(i) recruit, solicit or encourage any person to leave the employ of the Company
or any of its subsidiaries; or
 
(ii) hire any employee of the Company or any of its subsidiaries as a regular
employee, consultant, independent contractor or otherwise.
 
(c) Non-Competition. Consultant recognizes and acknowledges the competitive and
proprietary nature of the business operations of the Company and its
subsidiaries. Subject to Section 7(d) below, during the Consultant’s engagement
with the Company and for the applicable Restrictive Period, Consultant shall
not, without the prior written consent of the Company, for itself or on behalf
of any other person or entity, directly or indirectly, whether as principal,
agent, stockholder, employee, consultant, representative or in any other
capacity, own, manage, operate or control, or be concerned, connected or
employed by, or otherwise associate in any manner with, engage in or have a
financial interest in any business that competes with the business operations of
the Company or any of its subsidiaries, except that nothing contained herein
shall preclude the Consultant from purchasing or owning stock in any such
competitive business if such stock is publicly traded, and provided that his
holdings do not exceed one percent (1%) of the issued and outstanding capital
stock of such business. Notwithstanding, anything to the contrary contained in
this Section 7, including, but not limited to this Section 7(c), nothing in this
Agreement shall preclude the Consultant, or its employee and owner, C. Thomas
McMillan from owning, managing, operating, controlling, or otherwise being
involved or employed directly, or indirectly by CyberLynk Network, Inc.
 
(d) Reduction and Extension of Restrictions.
 
(i) Notwithstanding contained in Sections 7(a), 7(b) and 7(c) above the
provisions of Sections Sections 7(a), 7(b) and 7(c) above shall only apply to
terminations made pursuant to Section 5(a) and shall not apply with respect to
terminations made pursuant to Section 5(b).
 
(ii) The Company at Company’s option, by written notice delivered to Consultant
not less than thirty (30) days prior to the expiration of the then current,
applicable Restrictive Period, may extend the Restrictive Period (as previously
extended under this Section 7.4(b)) for an additional twelve (12) months,
provided that Company pays to Consultant during the extended Restrictive Period
an amount equal to the Consultant’s Base Fee (at the rate effective as of the
applicable Termination Date and over time and in the manner Consultant would
have received these payments had it continued to be engaged by the Company.
 
(e) Definition of Restriction Period.
 
For purposes of this Agreement the term “Restrictive Period” shall have the
following meanings.
 
(i) If Consultant’s engagement under this Agreement is terminated prior to the
third (3rd) anniversary of the Closing Date, then the Restrictive Period shall
be the period from the Termination Date through the third anniversary of the
Closing Date (or if the Termination Date is within twelve (12) months of the
third anniversary of the Closing Date, then for a period of one (1) year
measured from the Termination Date through the first anniversary of the
Termination Date).
 

7

--------------------------------------------------------------------------------



(ii) Subject to Section 7(d) above, if Consultant’s engagement is terminated
after the third anniversary of the Closing Date, then the Restrictive Period
shall be the twelve month period measured from the Termination Date through the
first anniversary of the Termination Date.
 
(f) Non-Disparagement. The Consultant agrees not to make any public statement,
or engage in any conduct, that is disparaging to the Company, or any of its
employees, officers, directors or shareholders, including, but not limited to,
any statement that disparages the products, services, finances, financial
condition, capabilities or other aspects of the business of the Company.
Notwithstanding any term to the contrary herein, the Consultant and its
employees shall not be in breach of this Section 7 for the making of any
truthful statements under oath.
 
(g) Reasonableness of Restrictions. The Consultant has carefully read and
considered the provisions of this Section 7, and, having done so, agrees (i)
that the restrictions set forth herein are reasonable, in terms of scope,
duration, geographic area, and otherwise, (ii) that the protection afforded to
the Company hereunder is necessary to protect its legitimate business interests,
(iii) that the agreement to observe such restrictions form a material part of
the consideration for this Agreement and the Consultant’s engagement by the
Company and (iv) that upon the termination of the Consultant’s engagement with
the Company for any reason, Consultant will be able to continue in its business
without violating the foregoing restrictions. In the event that, notwithstanding
the foregoing, any of the provisions of this Section 7 shall be held to be
invalid or unenforceable, the remaining provisions thereof shall nevertheless
continue to be valid and enforceable as though the invalid or unenforceable
parts had not been included therein. In the event that any provision of this
Section relating to the time period and/or the areas of restriction and/or
related aspects shall be declared by a court of competent jurisdiction to exceed
the maximum restrictiveness such court deems reasonable and enforceable, the
time period and/or areas of restriction and/or related aspects deemed reasonable
and enforceable by the court shall become and thereafter be the maximum
restriction in such regard, and the restriction shall remain enforceable to the
fullest extent deemed reasonable by such court.
 
Section 8. Consultant’s Representations and Warranties
 
(a) Enforceability. Consultant hereby represents and warrants to the Company
that upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Consultant, enforceable
in accordance with its terms.
 
(b) No Breach; No Conflict of Interest. Consultant hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by Consultant do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Consultant is a party or by which Consultant is bound and (ii)
Consultant is not, to the best of Consultant's knowledge and belief, involved in
any situation that might create, or appear to create, a conflict of interest
with loyalty to or duties for the Company.
 
(c) Notification of Materials or Documents from Other Customers and Clients.
Consultant hereby represents and warrants to the Company that Consultant has not
brought and will not bring to the Company or use in the performance of
responsibilities at the Company any materials or documents of a former customer
or client that are not generally available to the public, unless Consultant has
obtained express written authorization from the former customer or client and
the Company for their possession and use.
 

8

--------------------------------------------------------------------------------



Section 9. Arbitration
 
(a) Consultant and the Company mutually consent to the resolution by arbitration
of certain claims or controversies (collectively, "Claims") arising out of or
relating to Consultant's engagement or termination of engagement under this
Agreement that either party may have against the other, including the Company’s
officers, shareholders, directors, employees, or benefit plans, the benefit
plans' sponsors, fiduciaries, administrators, or affiliates; and all successors
and assigns of any of them, or agents in their capacity as such or otherwise.
The Claims covered by this Agreement shall include claims for (i) wages or other
compensation due; (ii) breach of any contract or covenant (express or implied);
tort claims; (iii) discrimination (including but not limited to race, sex,
religion, national origin, age, disability, citizenship, marital status, or any
other basis protected by any applicable federal, state or local law); (iv)
payment of wages; (v) benefits (except where an employee benefit or pension plan
specifies that its claims procedure shall use an arbitration procedure different
from this one); and (vi) violation of any federal, state, or local law, statute,
regulation, or ordinance, or recognized under common law.
 
(b) The arbitration shall be governed by the procedures of the American
Arbitration Association ("AAA"), in accordance with its then-current Model
Employment Arbitration Procedures and shall take place in the
Washington-Metropolitan area.
 
(c) If the parties to this Agreement become parties to an arbitration proceeding
or litigation arising from or relating to this Agreement, the non-prevailing
party shall pay the reasonable attorneys’ fees and costs incurred by the
prevailing party in such arbitration or litigation.
 
Section 10. Indemnification.
 
(a) The Company agrees to indemnify and hold harmless Consultant and Consultant
Personnel against and from any and all claims, liabilities, losses, costs,
damages, expenses, judgments, fines and amounts paid in settlement (including
reasonable attorneys’ fees), arising from any source, including, without
limitation, from any threatened, pending or completed actions or lawsuits
whether civil, criminal, administrative or investigative, by or in the right of
the Company to procure a judgment in its favor, arising from the performance of
the Services, except insofar as such may arise solely from the indemnified
party’s gross negligence or intentional wrongdoing (including intentional
violation of applicable national security requirements). The Company shall be
entitled to direct the defense of any claim for which Consultant alleges that it
is obligated to provide indemnification, at the Company’s expense, but such
defense shall be conducted by legal counsel mutually agreed to by the Company
and Consultant. The Company agrees to keep Consultant informed on a timely basis
of the status of all legal proceedings relating to this indemnification and
shall provide copies of all documents relating to the legal proceedings to
Consultant or, at Consultant’s request, its legal counsel. The Company further
agrees that it will not settle, compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding without the
prior written consent of Consultant. Consultant agrees to promptly notify the
Company of any proceeding or investigation which may be the subject of an
indemnity demand hereunder. The failure to provide such prompt notice shall not
affect the Company’s obligation to provide indemnity hereunder except to the
extent that a court of competent jurisdiction shall have determined by a final
judgment that such failure primarily and directly adversely prejudiced in a
material respect the defense of the claim by the Company.
 

9

--------------------------------------------------------------------------------



(b) Expenses incurred in defending any threatened or pending civil, criminal,
administrative or investigative action, suit or proceeding shall be paid by the
Company in advance of the final disposition of such action, suit or proceeding,
upon receipt of an undertaking by or on behalf of the indemnified party to repay
such amount if it is ultimately determined, in a final non-appealable judgment
of a court of competent jurisdiction, that the indemnified party is not entitled
to be indemnified against such expenses solely as a result of the indemnified
party’s gross negligence or intentional wrongdoing. This undertaking by the
indemnified party shall be an unqualified general undertaking, and no security
for such undertaking will be required.
 
(c) All of Consultant’s and the other indemnified parties’ rights and
obligations under this Section 10 will continue even after this Agreement has
been terminated for any reason.
 
Section 11. Injunctive Relief. The Consultant represents and acknowledges that,
in light of the payments to be made by the Company to the Consultant hereunder
and for other good and valid reasons, as a result of the restrictions stated in
the Assignment Agreement and the Restrictions in Section 7 above, the Company
and its affiliated companies would sustain irreparable harm and, therefore, in
addition to any other remedies which the Company may have under this Agreement
or otherwise, the Company shall be entitled to apply to any court of competent
jurisdiction for an injunction restraining the Consultant from committing or
continuing any such violation of this Agreement, and the Consultant shall not
object to such application.
 
Section 12. Nature of Consultant’s Undertaking: No Joint Venture or Partnership.
Consultant shall act as an independent contractor and shall have complete charge
of its personnel engaged in the performance of the Services. The Company and
Consultant hereby agree that neither Consultant’s entering into this Agreement
nor Consultant’s provision of Services to the Company and its Subsidiaries shall
be construed to have created either a joint venture or a partnership for the
purpose of providing such Services.
 
Section 13. Notices. All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
personally, sent postage prepaid, by registered, certified or express mail or
reputable overnight courier service to the parties at the following addresses:
 
if to the Company, to:
 
Fortress America Acquisition Corporation
4100 North Fairfax Drive
Suite 1150
Arlington, Virginia 22203
Attention:   Harvey L. Weiss, Chairman of the Board
 

10

--------------------------------------------------------------------------------



with a copy to:
 
Squire, Sanders & Dempsey L.L.P.
8000 Towers Crescent Drive, Suite 1400
Tysons Corner, VA 22182
Attn: James J. Maiwurm
Fax: (703) 720-7801
 
if to Consultant, to:
 
Washington Capital Advisors, Inc.
4100 North Fairfax Drive
Suite 1150
Arlington, Virginia 22203
Attn: C. Thomas McMillen
Fax: (703) 528 0956
 
All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 13 be deemed given upon
delivery, (b) if delivered by mail in the manner described above to the address
as provided in this Section 13, be deemed given upon receipt, and (c) if
delivered by overnight express mail or reputable overnight courier service, be
deemed given one Business Day after mailing (in each case regardless of whether
such notice is received by any other Person to whom a copy of such notice,
request or other communication is to be delivered pursuant to this Section 13).
Any party from time to time may change its address or other information for the
purpose of notices to that party by giving notice specifying such change to the
other party hereto
 
Section 14. Agreement. This Agreement (a) contains the complete and entire
understanding and agreement of Consultant and the Company respecting the subject
matter hereof; (b) supersedes and cancels all other understandings or
agreements, oral or written, respecting the subject matter hereof; and (c) may
not be modified except by an instrument in writing executed by Consultant and
the Company.
 
Section 15. Waiver. No failure or delay on the part of any party hereto in
exercising any rights, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
preclude any other or further exercise thereof or exercise of any other right,
power or remedy. The remedies provided herein are cumulative and are not
exclusive of any remedies that may be available to such party at law, in equity
or otherwise.

11

--------------------------------------------------------------------------------



Section 16. Successors, Assignment, Third Party Beneficiaries. Consultant and
the Company may not assign their respective rights or obligations under this
Agreement without the express written consent of the other party. This Agreement
and all the provisions hereof shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns. No
person other than the parties hereto (and other than the indemnified parties
specified in Section 10) is intended to be a beneficiary of this Agreement.
 
Section 17. Severability. If any provision of this Agreement is determined to be
invalid or unenforceable in whole, or in part, such invalidity or
unenforceability shall attach only to such provision or part of such provision
and all other provisions of this Agreement shall continue in full force and
effect.
 
Section 18. Section Headings. All section headings herein have been inserted for
convenience of reference only and shall in no way modify or restrict any of the
terms or provisions hereof.
 
Section 19. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Maryland, without regard to
conflicts of law principles.
 
IN WITNESS WHEREOF, the Company and Consultant have caused this Agreement to be
duly executed and delivered on the date and year first above written.


 

 
FORTRESS AMERICA ACQUISITION CORPORATION
                   
By:
/s/ Harvey L. Weiss
   
Name: Harvey L. Weiss
   
Title: Chief Executive Officer
             
WASHINGTON CAPITAL ADVISORS, INC.
             
s/s C. Thomas McMillen, CEO




12

--------------------------------------------------------------------------------




EXHIBIT A


RELEASE
 
1. This agreement is between the Washington Capital Advisors, Inc.
(“Consultant”) and Fortress International Group, Inc., formerly Fortress America
Acquisition Corporation, a Delaware corporation (“FIG”).
 
2. The Consultant, deeming this Agreement to be fair, reasonable, and equitable,
and intending to be legally bound hereby, agrees to and hereby does, forever and
irrevocably fully release and discharge Company, its subsidiaries, affiliated
entities, direct or indirect owners and its and their respective officers,
directors, employees, agents, predecessors, successors, purchasers, assigns,
representatives, fiduciaries, and insurers (jointly, the "Released Parties")
from any and all grievances, liens, suits, judgments, claims, demands, debts,
defenses, actions or causes of action, obligations, damages (whether
compensatory, punitive or otherwise), and liabilities whatsoever which the
Consultant now has, has had, or may have, whether the same be known or unknown,
vested or contingent, at law, in equity, or mixed, in any way arising out of or
relating in any way to any matter, act, occurrence, or transaction before the
date of this General Release Agreement, including but not limited to Consulting
Agreement with the Company (collectively, "Claims"). This is a General Release.
The Consultant expressly acknowledges that this General Release includes, but is
not limited to, the Consultant's release of any tort and contract claims and
arbitration claims. Also, the Consultant understands that this General Release
Agreement is not an admission of liability under any statute or otherwise by the
Released Parties, and that the Released Parties do not admit but deny any
violation of his legal rights, and that it shall not be regarded as a prevailing
party for any purpose, including but not limited to, determining responsibility
for or entitlement to attorneys’ fees, under any statute or otherwise. The
Consultant agrees that in the event the Consultant brings a Claim in which the
Consultant seeks damages or other relief from any Released Party, or in the
event the Consultant seeks to recover against any Released Party in any Claim
brought by a governmental agency on the Consultant’s behalf, this Agreement
shall serve as a complete defense to such Claims.
 

- 1 -

--------------------------------------------------------------------------------



3. The Consultant also agrees that the Consultant has been paid for all services
rendered and has submitted all invoices and expense reports.
 
4. The Consultant agrees that every term of this Agreement, including, but not
limited to, the fact that an agreement has been reached and the amount paid,
shall be treated by the Consultant as strictly confidential, and expressly
covenants not to display, publish, disseminate, or disclose the terms of this
Agreement to any person or entity other than the Consultant’s attorney(s) (for
purposes of seeking advice concerning this agreement only) and the Consultant’s
accountant(s) (for purposes of seeking tax advice only), unless compelled to
make disclosure by lawful court order or subpoena.
 
5. The Consultant and the Company have entered into an Assignment of Invention,
Non-Disclosure, Non-Solicitation and Non-Competition Agreement ("NDA
Agreement"). The Consultant reaffirms its obligation to comply with all of the
post termination obligations in the NDA Agreement.
 
6. The Consultant also agrees that:
 
· The Consultant is entering into this agreement knowingly and voluntarily;
 
· The Consultant has been advised by the Company to consult an attorney;
 
· But for the Consultant's execution of this agreement, the Consultant would not
otherwise be entitled to the payments described in paragraph 2;
 

- 2 -

--------------------------------------------------------------------------------



· If any part of this agreement is found to be illegal or invalid, the rest of
the agreement will be enforceable; and
 


CONSULTANT:
 
COMPANY:
         
WASHINGTON CAPITAL ADVISORS, INC.
               
[NAME AND TITLE]
Date:
   
Date:
 

 

- 3 -

--------------------------------------------------------------------------------



 
Accepted and Agreed to:


Fortress International Group, Inc.




By: _______________________________


Name: Harvey L. Weiss
Title:   Chairman


Date: ______________________________



- 4 -

--------------------------------------------------------------------------------




EXHIBIT B
 
INVENTION ASSIGNMENT, NON-COMPETE
 
AND CONFIDENTIALITY AGREEMENT
 


The following confirms an Invention Assignment, Non-Compete and Confidentiality
Agreement ("Agreement") between Washington Capital Advisors, Inc. (“WCA”) and
Fortress International Group, a Maryland corporation (the "Company," which term
includes the Company’s Affiliates, subsidiaries and any assigns). The promises
and commitments that WCA makes in this Agreement are a material part of the
Company’s consideration in WCA’s consulting relationship with the Company.



1.
WCA understands and agrees that its engagement as a consultant to the Company
creates a duty of loyalty and a relationship of confidence and trust between it
and the Company with respect to any information made known to WCA by the Company
or by any client, customer or vendor of the Company or other person who submits
information to the Company, or which may be learned by me during the period of
its engagement.

 
2.
WCA recognizes that the Company is continuously engaged in activities that the
Company regards as confidential, proprietary and/or legally protectable, which
activities are at least in part intended to further the interests of the Company
and to provide the Company with a competitive advantage. The Company possesses
and will, in the future, continue to possess information that has been or will
be created, discovered, developed or otherwise becomes known to the Company
(including information created by, discovered or developed by, or made known to
WCA) during the period of or arising out of WCA’s engagement with the Company.
WCA understands that various intellectual and other property rights have been
assigned or otherwise conveyed to the Company. All information concerning the
above described activities and information is collectively called "Proprietary
Information" under this Agreement.

 
3.
By way of illustration, but not limitation, Proprietary Information includes:
trade secrets, processes, formulas, data and know-how; software programs,
improvements, and inventions; research and development plans, tools and
techniques; new product introduction plans, specifications, requirements
documents and strategies; manufacturing techniques, strategies and costs,
expenses, supplier information and lists and distribution information; terms and
conditions in contracts of all kinds; marketing plans, strategies and service;
support strategies and procedures; development schedules; revenue forecasts;
computer programs; copyrightable material, employee salaries, employee
expertise, employee ability levels, training programs and procedures, copies of
memos or presentations incorporating confidential information which WCA may have
in its files (including those authored by WCA or its employees and contractors),
patent applications and disclosures and customer lists.

 
4.
In consideration of WCA’s engagement by the Company and the compensation
received by WCA from the Company from time to time, WCA hereby agrees as
follows:

 

- 1 -

--------------------------------------------------------------------------------




 
(a)
All Proprietary Information shall be the sole property of the Company, and the
Company shall be the sole owner of all patents, copyrights, trademarks and other
rights related to Proprietary Information. WCA hereby assigns to the Company any
rights WCA may have or acquire in Proprietary Information. At all times, both
during and after WCA’s engagement by the Company, WCA will keep in confidence
and trust all Proprietary Information, and WCA will not use or disclose any
Proprietary Information or anything related to it without written consent of the
Company, except as may be necessary in the ordinary course of performing WCA’s
duties to the Company.

 

 
(b)
All documents, records, apparatus, equipment and other physical property,
whether or not pertaining to Proprietary Information, furnished to WCA by the
Company or produced by WCA or others in connection with their provision of
services to the Company shall be and remain the sole property of the Company,
shall be used by WCA solely for the benefit of the Company and shall be returned
to the Company immediately as and when requested by the Company. Even if the
Company does not so request, WCA shall return and deliver all such property to
the Company upon termination of WCA’s consulting engagement with the Company.
WCA will not take with WCA any such property or any form of copy or reproduction
of such property upon Consultant’s termination of the consulting relationship.

 

 
(c)
WCA will promptly disclose to the Company, or any persons designated by it, all
improvements, inventions, formulas, ideas, processes, techniques, know-how and
data, whether or not patentable, made or conceived or reduced to practice or
learned by WCA, either alone or jointly with others, during the period of WCA’s
consulting engagement (all said improvements, inventions, formulas, ideas,
processes, techniques, know-how and data shall be hereinafter collectively call
"Inventions").

 

 
(d)
WCA agrees that all Inventions that WCA develops or has developed (in whole or
in part, either alone or jointly with others) and (i) use or has used equipment,
supplies, facilities or trade secret information of the Company, or (ii) use or
has used the hours for which WCA is to be or was compensated by the Company, or
(iii) which relate to the business of the Company or to its actual or
demonstrably anticipated research and development or (iv) which result, in whole
or in part, from work performed by WCA for the Company shall be the sole
property of the Company and its assigns, and the Company and its assigns shall
be the sole owner of all patents, copyrights and other rights in connection
therewith. WCA hereby assigns to the Company any rights WCA may have or acquire
in such Inventions. WCA further agree as to all such inventions and improvements
to assist the Company in every proper way (but at the Company’s expense) to
obtain and from time to time enforce patents, copyrights or other rights on said
inventions and improvements in any and all countries, and to that end WCA will
execute all documents in use for applying for and obtaining such patents and
copyrights thereon and enforcing same, as the Company may desire, together with
any assignments thereof to the Company or persons designated by it. WCA’s
obligation to assist the Company in obtaining and enforcing patents, copyrights
or other rights for such inventions and improvements in any and all countries
shall continue beyond the termination of WCA’s consulting engagement with the
Company, but the Company shall compensate WCA at a reasonable rate after such
termination for time actually spent by WCA at the Company’s request on such
assistance.

 

- 2 -

--------------------------------------------------------------------------------




 
(e)
In the event that the Company is unable for any reason whatsoever to secure
WCA’s signature to any lawful and necessary document required to apply for or
execute any patent, copyright or other applications with respect to such
inventions and improvements (including renewals, extensions, continuations,
divisions or continuations in part thereof), WCA hereby irrevocably designates
and appoints the Company and its authorized officers and agents, as Consultant’s
agents and attorneys-in-fact, this power of attorney being coupled with an
interest, to act for and in its behalf and instead of WCA, to execute and file
any such application and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyrights or other rights thereon with the
same legal force and effect as if executed by WCA.

 

 
(f)
WCA represents that its performance of all the terms of this Agreement will not
breach any agreement to keep in confidence proprietary information acquired by
WCA in confidence or in trust prior to its engagement with the Company. WCA has
not entered into, and WCA agrees that WCA will not enter into, any agreement
either written or oral in conflict with this Agreement.

 

 
(g)
WCA acknowledges that the Company from time to time may be involved in
government projects of a classified nature. WCA further acknowledges that the
Company from time to time may have agreements with other persons or governmental
agencies which impose obligations or restrictions on the Company regarding
inventions made during the course of work thereunder or regarding the
confidential nature of such work or information disclosed in connection
therewith. WCA agrees to be bound by all such obligations and restrictions and
to take all action necessary to discharge the obligations of the Company
thereunder.

 

 
(h)
WCA represents and warrant that execution of this Agreement, its engagement as a
consultant to the Company and its performance of its consulting responsibilities
to the Company in the development of its business have not and will not violate
any obligations which WCA may otherwise have.

 

 
(i)
WCA agrees that at no time during its engagement as a consultant to the Company
or thereafter shall WCA make, or cause or assist any other person to make, any
statement or other communication to any third party which impugns or attacks, or
is otherwise critical of, the reputation, business or character of the Company
or any of its Affiliates or any of their respective directors, officers or
employees.

 
5.
This Agreement shall be effective as of the first day of Consultant’s engagement
by the Company.

 
6.
This Agreement may not be changed, modified, released, discharged, abandoned or
otherwise amended, in whole or in part, except by an instrument in writing,
signed by WCA and a majority of the members of the Board. WCA agrees that any
subsequent change or changes in WCA’s duties or compensation shall not affect
the validity or scope of this Agreement.

 

- 3 -

--------------------------------------------------------------------------------



7.
WCA acknowledges receipt of this Agreement and agrees that with respect to the
subject matter hereof it is its final, complete and exclusive agreement with the
Company, superseding any previous oral or written representations, understanding
or agreements with the Company or any officer or representative with respect to
the subject matter herein.

 
8.
In the event that any paragraph or provision of this Agreement shall be held to
be illegal or unenforceable, such paragraph or provision shall be modified to
the extent necessary to give effect to the intent of the parties or, if
necessary, severed from this Agreement and the entire Agreement shall not fail
on account thereof, but shall otherwise remain in full force and effect.

 
9.
This Agreement shall be construed in accordance with the laws of the State of
Maryland without regard to its choice of law principles.

 
10.
This Agreement shall be binding upon WCA and its successors and assigns and
shall inure to the benefit of the Company, its successors and assigns.

 
WCA acknowledges that the foregoing restrictions contained in Section 4 are
reasonable in all respects including the scope, duration and geographic
limitations. WCA agrees that the restrictions are an appropriate means of
protecting the Company’s legitimate business interests, and no greater than
necessary to protect the Company’s interests.




Dated: __________ _____, 2006





 
WASHINGTON CAPITAL ADVISORS, INC.
         
By:_____________________________________
 
Name:___________________________________
 
Title:____________________________________


- 4 -

--------------------------------------------------------------------------------




Accepted and Agreed to:


Fortress International Group, Inc.




By: ___________________________________
Name: Harvey L. Weiss
Title:   Chairman


Date: __________________________________




- 5 -

--------------------------------------------------------------------------------


 